UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1486


JANET MILLER WHITE,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cv-400-MOC-DSC)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janet Miller White, Appellant Pro Se. Lisa G. Smoller, Special
Assistant United States Attorney, Boston, Massachusetts, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Janet Miller White appeals the district court’s order

accepting     the    recommendation        of    the     magistrate      judge   and

affirming the Commissioner’s decision to deny White supplemental

security income.       We must uphold the decision to deny benefits

if the decision is supported by substantial evidence and the

correct law was applied.           See 42 U.S.C. § 405(g) (2006); Johnson

v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).                      We

have   thoroughly     reviewed      the    record      and   find   no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.         White    v.    Astrue,      No.   3:11-cv-400-MOC-DSC

(W.D.N.C.   Mar.     30,    2012).        We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                          2